                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

GEORVAUGHN M. LUCAS,

                                 Plaintiff,

       v.                                               Case No. 19-cv-1619-pp

DEPUTY PLEW, and
CORRECTIONS OFFICER GIBBS,

                                 Defendants.


      ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING COMPLAINT


       Plaintiff Georvaughn M. Lucas, a former inmate at the Racine County

Jail who is representing himself, filed a complaint alleging that the defendants

violated his civil rights under 42 U.S.C. §1983. Dkt. No. 1. This order resolves

the plaintiff’s motion to proceed without prepaying the filing fee, dkt. no. 2, and

screens the complaint, dkt. no. 1.

I.    Motion to Proceed without Prepaying the Filing Fee (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case

without prepaying the filing fee if he meets certain conditions. One of those

conditions is that the plaintiff must pay an initial partial filing fee. 28 U.S.C.

§1915(b). Generally, once the plaintiff pays the initial partial filing fee, the

court may allow the plaintiff to pay the balance of the $350 filing fee over

time, through deductions from his prisoner account. Id. Because the plaintiff

was released from incarceration on February 11, 2020, see dkt. no. 9, he no
                                              1



      Case 2:19-cv-01619-PP-WED Filed 10/27/20 Page 1 of 7 Document 11
longer has a prisoner trust account. However, he still has the obligation to

pay the balance of the $350 filing fee over time.

      On December 6, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $32.20 by December 30, 2019. Dkt. No. 8. The deadline

came and went without the court receiving the fee, and the court issued an

order giving the plaintiff another opportunity to pay the initial partial filing

fee by February 27, 2020. Dkt. No. 10. On February 25, 2020, the court

received the initial partial filing fee. The court grants the plaintiff’s motion for

leave to proceed without prepayment of the filing fee and will allow him to

pay the remainder of the filing fee over time in the manner explained at the

end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include


                                           2



      Case 2:19-cv-01619-PP-WED Filed 10/27/20 Page 2 of 7 Document 11
“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     Allegations in the Complaint

      The complaint alleges that on October 13, 2019 defendant Deputy Plew

sexually assaulted him during a pat-down search in Day Room 4B in Racine

County Jail. Dkt. No. 1 at ¶¶2-4. The plaintiff states that he believes defendant

Plew assaulted him “out of discrimination.” Id. at ¶5. The plaintiff alleges that

on October 14, 2019 at approximately 8:36 p.m., defendant corrections officer

Gibbs took the plaintiff’s inmate complaints and “threw [the] complaints away

in Admittance.” Id. at ¶3. The plaintiff believes Gibbs did this to protect his


                                          3



      Case 2:19-cv-01619-PP-WED Filed 10/27/20 Page 3 of 7 Document 11
fellow officer. Id. at ¶5.

       C.     Analysis

       The complaint does not say whether the plaintiff was a pretrial detainee

or a convicted prisoner at the time of the alleged events. If the plaintiff was a

pretrial detainee, his claims arise under the Fourteenth Amendment.

See Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir. 2019) (citing Kingsley v.

Hendrickson, 135 S. Ct. 2466 (2015)). Under the Fourteenth Amendment, a

pretrial detainee needs to show only that the defendant’s actions were

objectively unreasonable—“not rationally related to a legitimate non-punitive

governmental purpose” or apparently “excessive in relation to that purpose.”

Id. at 822 (quoting Kingsley, 135 S. Ct. at 2473).

       If the plaintiff was a convicted inmate, his same claims would arise

under the Eighth Amendment, which prohibits cruel and unusual

punishments. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). When a prison

official is conducting a security measure such as a pat-down search of an

inmate, he “can violate the Eighth Amendment in one of two ways: by

maliciously inflicting pain or injury or by performing some action that is

‘intended to humiliate the victim or gratify the assailant’s sexual desires.’” Gills

v. Pollard, 554 F. App’x. 502, 505 (7th Cir. 2014) (quoting Washington v.

Hively, 695 F.3d 641, 643 (7th Cir 2012); Guitron v. Paul, 675 F.3d 1044, 1046

(7th Cir. 2012)). While the plaintiff’s complaint is short on factual details, at

the screening stage, the court must liberally construe a self-represented

person’s filings, Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th

Cir. 2017). Under either the Fourteenth Amendment objective

unreasonableness standard or the Eighth Amendment standard, the plaintiff


                                          4



      Case 2:19-cv-01619-PP-WED Filed 10/27/20 Page 4 of 7 Document 11
has stated a claim against Plew. He has provided the specific time, date and

location where the alleged sexual assault occurred, and a sexual assault is

objectively unreasonable and cruel and unusual. The plaintiff may proceed on

his claim that Plew sexually assaulted him.

      The plaintiff’s claim against Gibbs implicates his due process rights

under the Fourteenth Amendment. Because inmates “have a right to complain

about prison conditions and a right to seek redress for their injuries . . .

prison officials may not prevent inmates from filing inmate complaints.”

Boriboune v. Berge, No. 04-cv-0015-C, 2005 WL 840367 at *4 (W.D. Wis. Apr.

11, 2005) (citing Walker v. Thompson, 288 F.3d 1005 (7th Cir. 2002)). A

constitutional violation exists where a prison official deprives an inmate “of

his opportunity to contest the merits of the charge before the grievance board

or sabotage his change to obtain redress.” Strong v. David, 297 F.3d 646, 650

(7th Cir. 2002). The plaintiff alleges that defendant Gibbs threw away the

plaintiff’s inmate complaints to protect his fellow officer. Again, the complaint

is short on factual details. The court infers, however, that the plaintiff’s

complaints were about Plew’s alleged sexual assault and that the plaintiff

believes Gibbs threw them away to protect Plew. If so, the plaintiff has alleged

that Gibbs sabotaged his chance to seek redress for Plew’s alleged sexual

assault. The court will allow the plaintiff to proceed on a due process claim

against Gibbs.

 III. Conclusion

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

                                          5



      Case 2:19-cv-01619-PP-WED Filed 10/27/20 Page 5 of 7 Document 11
complaint and this order on defendants Deputy Plew and Corrections Officer

Gibbs under Federal Rule of Civil Procedure 4. Congress requires the U.S.

Marshals Service to charge for making or attempting such service. 28 U.S.C.

§1921(a). Although Congress requires the court to order service by the U.S.

Marshals Service, it has not made any provision for either the court or the U.S.

Marshals Service to waive these fees. The current fee for waiver-of-service

packages is $8.00 per item mailed. The full fee schedule is provided at 28

C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals Service will give the plaintiff

information on how to remit payment. The court is not involved in collection of

the fee.

        The court ORDERS defendants Deputy Plew and Corrections Officer

Gibbs to file a responsive pleading to the complaint.

        The court ORDERS that the plaintiff shall pay the remaining $317.80

balance of the filing fee by sending payments to the Clerk of Court when he is

able.

        The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

        The court ORDERS that the parties may not begin discovery until after

the court issues a scheduling order setting deadlines for discovery and

dispositive motions.

        The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The plaintiff is reminded that it is his

responsibility to promptly notify the court of any change of address. The


                                           6



        Case 2:19-cv-01619-PP-WED Filed 10/27/20 Page 6 of 7 Document 11
plaintiff’s failure to keep the court advised of his whereabouts may result in the

court dismissing this case without further notice.

      The court will include a guide titled “Answers to Prisoner Litigants’

Common Questions,” which contains information that the plaintiff may find

useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 27th day of October, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        7



      Case 2:19-cv-01619-PP-WED Filed 10/27/20 Page 7 of 7 Document 11
